 1

 2
                                                          JS-6
 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11

12   DONALD DESHOTELS,                    Case No. CV 19-4611-CJC (AGR)

13                     Plaintiff,         ORDER RE DISMISSAL

14           v.

15   FELICIA PONCE,

16                     Defendants.

17

18
             On June 5, 2019, the Court DENIED Plaintiff’s request to file
19
     this action without prepayment of the filing fees with leave to
20
     amend within 30 days after entry of the order.       The Court stated
21
     that “Plaintiff may re-submit the IFP application and Complaint to
22
     this court, if submitted with the Certified Trust Account Statement
23
     and Disbursement Authorization, Plaintiff shall utilize the same
24
     case number.” Plaintiff was warned that failure to submit the
25
     required documents within 30 days may result in dismissal of the
26
     case.     (Dkt. No. 8)
27
     / / /
28
 1        Plaintiff has failed to file the IFP application with the
 2   Certified   Trust   Account   Statement   and   Complaint   or   otherwise
 3   respond.    Accordingly, the Request to Proceed without Prepayment
 4   of Filing Fees is DENIED and the case is dismissed.
 5        IT IS SO ORDERED.
 6
     DATED: August 2, 2019
 7                                               CORMAC J. CARNEY
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
